Citation Nr: 1430739	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran later testified before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that his current hepatitis C condition was incurred during active military service when he drank non-potable water during military exercises in Germany.  

A January 1976 service medical record shows that the Veteran was assessed with a viral syndrome, identify as possibly hepatitis.  The Veteran reported that he thought that he had been previously exposed to hepatitis in late December 1975.

A February 1976 service medical record shows that the Veteran was treated for viral hepatitis.  The Veteran had symptoms of nausea and dark urine with no previous history of drug abuse or hepatitis.  The Veteran's final diagnosis was viral hepatitis A, HAA negative with no drug abuse.

A May 1977 service medical record shows that the Veteran was treated for C-ration poisoning.  The Veteran's symptoms consisted of nausea and cramps.  He reported that his symptoms felt like his hepatitis was recurring.  

A January 2007 VA examination report shows that the Veteran was diagnosed with hepatitis C in August 2006 when the hepatitis C antibody was shown reactive during a blood test.

A February 2009 VA examination report shows that the Veteran has an inactive chronic hepatitis C infection.  The Veteran denied multiple sexual partners, sexually transmitted disease, blood exposure, accidental needle punctures, or a history of hemodialysis.  The Veteran also denied body piercings but did have a tattoo in January 2008 but reported that he was already hepatitis C positive by then.  The VA examiner diagnosed the Veteran with hepatitis C with a mode a transmission unknown, and that risk factors were negative.  

The Board finds that the February 2009 VA examiner did not provide an adequate examination or an adequate rationale for the opinion regarding whether it was at least as likely as not that the Veteran's current hepatitis C was incurred in or related to active service.  The VA examiner failed to provide an opinion whether it was as likely as not that the Veteran's hepatitis C was incurred in or related to active service. 

Therefore, on remand, the RO should schedule the Veteran for an examination and an adequate opinion on the etiology of the Veteran's hepatitis C.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board finds that in rendering the opinion, the VA examiner must provide due consideration to the Veteran's lay testimony and submitted buddy statements regarding having been exposed to non-potable water in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA examiner that has the appropriate expertise for the purpose of ascertaining whether his hepatitis C is etiologically related to the period of active service.  The examiner should specifically opine as to whether it is as likely as not (50 percent probability or greater) that the Veteran's hepatitis C is etiologically related to his period of active service.  The examiner should consider the Veteran's statements and those from his fellow service members regarding potential exposure to non-potable water in service and render an opinion as to the claim by the Veteran that drinking non-potable water could have been the cause of his current hepatitis C.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions must be provided.
 
2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



